Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed. The following is the examiner’s statement for allowance. The prior art does not disclose or suggest the following: 
As per claims 1 and 11, the prior art does not disclose “…preventing cross-talk in one-to -many magnetic resonance power transfer… powering down a magnetic resonance coil of a power transfer unit; receiving an identifier from a first power receive unit located in a first predetermined charging location using close-range wireless communication… powering up the magnetic resonance coil of the power transfer unit upon receipt of the identifier of the first power receive unit… receiving information from the first power receive unit using short-range wireless communication… the short-range wireless communication addressing the first power receive unit with the identifier…“ in combination with the remaining limitations of independent claims 1 and 11. Dependent claims 2-10 and 12-20 are also allowed
The examiner found HONG et al. (US 2017/0033587 A1, hereinafter HONG) and BERCHANSKIY et al. (US 9,961,483 B1, hereinafter BERCHANSKIY) to be the closest prior art of record.
HONG discloses a system and method for selecting a battery pack of a plurality of battery packs being wirelessly charged. The system includes a wireless charger having a power supply and a plurality of charging coils, each charging coil coupled to the power supply and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.






/AHMED H OMAR/            Examiner, Art Unit 2859   

/EDWARD TSO/            Primary Examiner, Art Unit 2859